I concur in the affirmance of the order of the industrial accident board, but am not in accord with the following portion of the opinion: *Page 136 
"To permit appellant to reopen this case would subject to attack every award and decision of the board heretofore rendered and thus create great confusion and uncertainty in that there never could be any finality to the awards and decisions of the Industrial Accident Board."
Appellant has been accorded due process of law in this case. If he had not had due process of law, the effect of a decision on other cases, protecting him in his constitutional rights, should not, and would not, justify a denial of relief to him.
BUDGE, C.J., deeming himself disqualified, did not sit at the hearing or participate in the decision.